FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                                 TENTH CIRCUIT                            February 23, 2016
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 14-2208
                                                  (D.C. No. 2:11-CR-02282-RB-1)
HAI GAN,                                                     (D.N.M.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.
                  _________________________________

      Apparently New Mexico’s Motor Vehicle Division (“MVD”) will issue

driver’s licenses to illegal immigrants so long as they appear in person with some

form of identification and two documents suggesting their residency in the state (the

usual lease agreement, utility bill, bank statement, or the like). Knowing this much,

Hai Gan devised a scheme to profit from it. In exchange for cash he offered to

provide false residency documents to illegal aliens living in other states and help

them navigate the logistics of applying for a license with the MVD. Mr. Gan

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
solicited clients through advertisements in Chinese-language newspapers — and soon

enough his business took off. Between 2009 and 2011, he charged dozens of illegal

aliens up to $3,000 each to list one of his three New Mexico rental properties as their

own. Neither did Mr. Gan’s services stop there. He also fabricated backdated lease

agreements and encouraged his clients to sign up for renters insurance or utilities

accounts so they could obtain the paperwork MVD required. And to round out his

services, Mr. Gan scheduled his clients’ appointments with the MVD, shuttled them

to and from the airport, driving school, and MVD offices, and forwarded the final

licenses after they arrived in the mail.

       Mr. Gan’s business came to an abrupt end on May 11, 2011. That day he

entered a border patrol checkpoint in Las Cruces after picking up two clients at

separate MVD offices. When questioned by border patrol agents, Mr. Gan’s clients

admitted that they were not U.S. citizens and that they didn’t have any immigration

documentation. Soon enough, too, Mr. Gan waived his Miranda rights and gave the

agents a detailed account of his driver’s license scheme.

       Eventually a jury convicted Mr. Gan of fifty-one counts of transferring false

identification documents, eight counts of transporting illegal aliens, three counts of

money laundering, and two counts of witness tampering. Sentenced to forty-one

months in prison and facing deportation after that, Mr. Gan now appeals his

conviction. Proceeding pro se, he raises what appears to be nineteen separate

arguments, challenging everything from the constitutionality of his arrest to the

legality of the jury’s instructions.

                                           2
      We discern nothing of merit here. To start and though we are mindful of our

duty to construe Mr. Gan’s pleadings liberally, his opening brief offers no

meaningful discussion of the issues he styles nine and fourteen through nineteen. We

simply do not have enough to permit us to pass on these issues intelligently and so

deem them waived. See Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007)

(“[W]e routinely have declined to consider arguments that are not raised, or are

inadequately presented, in an appellant’s opening brief.”); Blackfeather v. Wheeler,

623 F. App’x 907, 909-10 (10th Cir. 2015) (applying the same rule to a pro se

litigant). Another eleven of Mr. Gan’s arguments — those he styles issues one

through five, seven, eight, and ten through thirteen — were not raised before the

district court, so we may review them only for plain error. And nothing in his

briefing, however generously construed, leads us to believe there is any error, let

alone plain error, to be found among these arguments. See generally United States v.

Chavez-Marquez, 66 F.3d 259, 261 (10th Cir. 1995).

      That leaves one matter Mr. Gan preserved and fairly presented on appeal —

his claim that the government presented insufficient evidence at trial to convict him

of transferring false identification documents (or aiding and abetting their transfer) in

violation of 18 U.S.C. § 1028(a)(2). In assessing a challenge to the sufficiency of the

evidence we must of course view that evidence in the light most favorable to the

jury’s verdict. United States v. Camick, 796 F.3d 1206, 1213-14 (10th Cir. 2015).

And in that light there is plenty of evidence to sustain the verdict in this case.

Twelve federal agents testified at Mr. Gan’s trial, as did one agent from New

                                            3
Mexico’s tax fraud investigations division and nine of Mr. Gan’s former clients.

Together they painted a vivid picture of Mr. Gan’s scheme to transfer false driver’s

licenses, from his newspaper advertisements to his confession to border patrol agents,

from his client spreadsheets to MVD driver’s license printouts largely matching those

spreadsheets. Under these circumstances, we have no trouble concluding that a

reasonable jury could have convicted Mr. Gan of violating and aiding and abetting

the violation of § 1028. See, e.g., United States v. Haeng Hwa Lee, 602 F.3d 974,

975-76 (9th Cir. 2010); United States v. Rashwan, 328 F.3d 160, 165 (4th Cir. 2003).

      Mr. Gan’s motion to supplement the record on appeal is denied and the

judgment of the district court is affirmed.


                                              ENTERED FOR THE COURT


                                              Neil M. Gorsuch
                                              Circuit Judge




                                              4